Citation Nr: 1423484	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  07-11 295	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of a right tibia and fibula fracture with scar and slight shortening of the leg.

2.  Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1960 to May 1963 and from October 1963 to October 1966.  He had prior service in the Army National Guard from September 1956 to September 1959.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2006 rating decision by a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Houston, Texas, however, has jurisdiction over the claims based on the Veteran's residency.

The Veteran had a Travel Board hearing in July 2012 at the RO in San Antonio, Texas, which is a satellite office of the RO in Houston.  The undersigned Veterans Law Judge of the Board presided.  A transcript of the proceeding is of record.

These claims have been remanded several times, with the last occurring in May 2013.  At that time, the appeal also included a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  All three claims were remanded for further development; specifically, the RO was directed to provide the Veteran VA compensation examinations for his right leg condition and potential traumatic brain injury (TBI), as well as obtain a supplemental opinion regarding his PTSD claim.  The PTSD opinion was subsequently provided in October 2013 and that claim resultantly was granted in a November 2013 rating decision.  If the Veteran disagrees with the initial rating and effective date assigned for his PTSD, he has to separately appeal these "downstream" issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

So this appeal now only concerns whether he is entitled to a rating higher than 10 percent for the residuals of his right tibia and fibula fracture with scar and slight shortening of his leg and whether he is entitled to service connection for residuals of head trauma (TBI).

The claim of entitlement to service connection for the residuals of head trauma requires still further development before being decided on appeal, so the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is deciding the claim for a rating higher than 10 percent for the residuals of the right tibia and fibula fracture with scar and slight shortening of the leg.


FINDINGS OF FACT

1.  The Veteran does not have more than a "slight" knee and other disability due to pain as a residual of his right tibia and fibula fracture. 

2.  His right knee and leg flexion is not limited to 30 degrees or his extension to 15 degrees. 


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the residuals of the right tibia and fibula fracture with scar and slight shortening of the leg.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5262 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  These VCAA notice requirements apply to all elements of the claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).  Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, to this end, the Veteran was provided notice multiple times since submitting his claim in 2005.  Most recently, he was provided notice in a January 2013 letter following and as a result of the Board remanding his claim.  In increased-rating claims, VA need only provide "generic" notice, not also apprise the Veteran of alternative diagnostic codes or daily-life evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), overruling the lower Court's holdings in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  He has not alleged any notice deficiency, certainly has not shown that any is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, the duty to notify has been met.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, so once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  See, as well, VAOPGCPREC 11-95 (April 7, 1995).  There is no requirement, however, to have the Veteran reexamined merely because of the passage of time since an otherwise adequate examination, so not just as a simple matter of course.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs), also his VA treatment records and identified private treatment records have been obtained and associated with his claims file for consideration.  As well, he was provided VA compensation examinations that, collectively, contain descriptions of the history of the disability at issue, document and consider the relevant medical facts and principles, and asses and reassess the severity of his disability in relation to the criteria found in the applicable DC.  VA's duty to assist with respect to obtaining relevant records and an examination thus has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the electronic claims file (Veterans Benefits Management System (VBMS) and Virtual VA).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


III.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board must consider whether separate ratings may be assigned for separate periods of time based on facts found, to compensate the Veteran for variances in the severity of his disability, a practice known as "staged" rating, and irrespective of whether it is an initial or established rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating musculoskeletal or joint disabilities that are at least partly rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis, so must be considered when raised by the claimant or reasonably by the record, even in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

If, however, a Veteran already has the maximum rating assignable based on limitation of motion, it is not necessary to consider these provisions.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, the Court has clarified that, although pain may be a cause or manifestation of functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable, meaning 0-percent disabling, under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

Conditions of the knee and leg are rated under 38 C.F.R. § 4.71a, DCs 5256 - 5263.  The residuals of the fracture of the Veteran's right tibia and fibula are currently rated as 10-percent disabling under DC 5262, which concerns impairment of the tibia and fibula.  A 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted when there is this malunion with a moderate knee or ankle disability, while a 30 percent rating is warranted for the malunion plus a marked knee or ankle disability.  A 40 percent rating is warranted when there is nonunion of the tibia and fibula, with loose motion, requiring a brace.

The Veteran has not shown that he has ever suffered from ankylosis of his knee, recurrent subluxation or lateral instability of his knee, to have dislocated or required removal of semilunar cartilage, or genu recurvatum.  Thus, DCs 5256, 5257, 5258, 5259, and 5263 are inapplicable.  

The remaining potentially applicable DCs are based on limitations of range of motion of the leg and knee.  DC 5260 provides a 10 percent rating when leg flexion is limited to 45 degrees; a 20 percent rating when flexion is limited to 30 degrees; and a 30 percent rating when flexion is limited to 15 degrees.  DC 5261 provides a 10 percent rating when leg extension is limited to 10 degrees; a 20 percent rating when extension is limited to 15 degrees; a 30 percent rating when extension is limited to 20 degrees; a 40 percent rating when extension is limited to 30 degrees; and a 50 percent rating when extension is limited to 45 degrees.  

Also potentially applicable is DC 5275, which provides ratings for the shortening of the lower extremity.  A 10 percent rating is assigned for shortening of the bones of the lower extremity from 1 1/4 to 2 inches (3.2 cm to 4.1 cm).  A 20 percent rating is assigned for shortening of the bones of the lower extremity from 2 to 2 1/2 inches (5.1 cm to 6.4 cm).  A 30 percent rating is assigned for shortening of the bones of the lower extremity from 2 1/2 to 3 inches (6.4 cm to 7.6 cm).  A 40 percent rating is assigned for shortening of the bones of the lower extremity from 3 to 3 1/2 inches (7.6 cm to 8.9 cm).  A 50 percent rating is assigned for shortening of the bones of the lower extremity from 3 1/2 to 4 inches (8.9 cm to 10.2 cm).  A maximum 60 percent rating is assigned for shortening of the bones of the lower extremity over 4 inches (10.2 cm).  A Note to DC 5275 states that both lower extremities should be measured from the anterior superior spine of the ilium to the internal malleolus of the tibia.  This rating is not to be combined with other ratings for fracture or faulty union in the same extremity.  A footnote to DC 5275 provides that Veterans entitled to a 50 or 60 percent rating under this DC also are entitled to special monthly compensation. 

The Veteran filed his claim for an increased rating for this disability in June 2005, thus, the Board is considering all relevant evidence submitted since June 2004.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (indicating the relevant temporal focus is on the evidence addressing the severity of the disability since the year immediately preceding the filing of the claim for a higher rating for the disability).


In an October 2005 VA treatment record, an orthopedic surgeon noted the Veteran suffers from aching discomfort in the right leg with occasional pain into the right knee and thigh.  He noted extensive soft tissue scarring at the point of the old fracture.  He stated that the Veteran's knee, ankle, and hip exams were benign.  He noted weakness in ankle dorsiflexors with repetitive testing, but plantar flexors were strong.  The scar was adherent to subcutaneous tissue.  The Veteran's diagnosis, confirmed by x-ray, was malunion of the right tibia and fibula with residual weakness in the anterior compartment muscle group and an adherent scar.  

The Veteran had a VA examination in October 2005.  The examiner recorded a history of the residuals of the leg fracture dating back to service.  He noted that the Veteran reported symptoms of pain and difficulty standing, with the pain traveling up to the hip on occasion.  The symptoms occurred three times weekly, each lasting for 15 minutes.  This in turn resulted in limited activity.  The right leg was measured as three cm shorter than the left, as measured from the anterior superior iliac spine to the medial malleolus.  Posture was normal, while gait was associated with a limp on the right.  Examination of the right tibia and fibula revealed normal findings.  Right leg flexion was measured at 138 degrees, with pain occurring at 125 degrees, while right leg extension was normal.  The examiner noted that the knee joint function was limited by pain after repetitive use, while not limited by fatigue, weakness, lack of endurance, or incoordination.  The Drawer and McMurray's tests were within normal limits.  The Veteran's right ankle was normal.  The final diagnosis remained fracture of tibia and fibula, right with slight shortening.  The examiner noted that the effect of this condition on the Veteran's occupation and daily activities was limited prolonged ambulation.

He had another VA examination in April 2010.  The examiner summarized the history of the Veteran's right leg fracture.  He complained of right knee, hip, and back pain.  The examiner denied that the old fracture affected the motion of a joint.  The right leg measured one inch shorter than the left, from anterior superior iliac spine to the medial malleolus.  The examiner marked that the right tibia and fibula were abnormal with palpable excess callus, but denied any deformity, angulation, loss of bone, false joint, malunion, or nonunion.  The examiner concluded that the right hip pain, low back pain, limited subtalar motion, and right knee pain were related to age and other problems, not the tibia fracture.  Functional limitation of standing more than an hour and walking more than a few yards was noted.  The use of a brace on the right knee was noted.  The results of a bone length exam from August 2005 were included, which showed that the right tibia was three cm shorter than the left.  An imagining study performed on his spine showed anterolisthesis of L5 over S1.  Imaging of his pelvis and hips showed no acute bony abnormalities.  Imaging of his knees and ankles revealed no acute bony abnormalities.  The examiner's final diagnosis was a one-inch shortening of the right leg as a result of the fracture in service, as well as pain complaints regarding the back, hip, and knee that were unrelated to the fracture.  He further marked that this leg condition did not affect the Veteran's occupation or daily activities.  

That April 2010 VA examination also included an exam for the residual scar on the Veteran's right leg.  This scar measured 1 cm in width and 16 cm in length.  The examiner noted it was not painful, had no signs of a skin breakdown, was instead superficial and had no inflammation, edema, keloid formation, or other disabling effects.  The examiner further indicated the scar had no effect on the Veteran's employment or daily activities.  

He had his final VA examination in February 2014.  A history of the leg fracture was recorded, and the Veteran reported radiating pain from the lower leg to his hip.  He denied experiencing any specific lumbar, hip, knee, or ankle conditions.  He reported being able to bear weight on his leg for 30 minutes with an assistive device and 15 minutes without one.  The examiner denied that the Veteran had an ankle, knee, or hip condition.  He remarked that the Veteran reported flare-ups that impacted the functioning of his leg, specifically that repetitive use caused increased pain and fatigue.  The examiner remarked that range of motion was unaffected by the Veteran's mid-shaft fractures and that there was no incoordination present.  He was able to perform repetitive-use testing.  The examiner denied that the Veteran experienced any additional limitation in range of motion following repetitive-use testing.  He indicated the Veteran did experience functional loss and/or impairment in the form of weakened movement, interference with sitting, standing, and weight-bearing, and pain.  The Veteran's muscle-strength testing on the right knee was rated 4 out of 5 for both flexion and extension.  His joint stability testing all produced normal results.  The examiner denied evidence or history of recurrent patellar subluxation/dislocation or shin splints.  The examiner noted the Veteran's residual scar, but denied that it was painful, unstable, or greater than 30 square cm in total area.  He also described the scar as stable and non-tender with just mild adhesion, and denied any keloids.  He observed a boney deformity on the right tibia.  He denied that there was any appreciable leg-length discrepancy on exam.  The Veteran's occasional use of a cane was noted.  X-rays of the Veteran's leg revealed healed tibia and fibula fractures.  

The examiner remarked that the Veteran's leg condition limited his ability to work.  He stated that it resulted in him not being able to perform impact activity or ambulation on uneven ground, while limiting his weight-bearing activity to 15 minutes unassisted and 30 minutes assisted.  It also resulted in the inability to lift, push, pull, or carry anything other than light weight objects on a non-repetitive basis. 

But, in conclusion, the examiner opined that any ankle, knee, or hip condition was less likely than not related to the service-connected residuals of the right leg fracture.  He reasoned that the fracture did not directly or remotely involve an articular joint.  

After considering this collective body of evidence, the Board concludes that the Veteran's disability does not warrant a rating higher than 10 percent.  He has not shown that he has knee or ankle disability, much less that is "moderate" or "marked".  Furthermore, he has not shown right leg flexion limited to 30 degrees or extension limited to 15 degrees.  Instead, his range-of-motion testing has been mostly normal (or essentially so), and he has not shown functional loss in his range of motion due to any of the DeLuca factors.  He equally has not shown that his right leg is at least 11/4 inches shorter than his left, which represents the shortest difference in length that is compensable under DC 5275.


Additionally, the Board has considered assignment of a separate compensable rating for his residual scarring found on his right leg.  However, measurement of this scar by an examiner showed it to have a total area of 16 square centimeters.  It has not been shown to be deep, unstable, or painful.  Thus, a separate compensable rating is not warranted under 38 C.F.R. § 4.118, DCs 7801-7805 (2013) or even the earlier 38 C.F.R. § 4.118, DCs 7801-7805 (2008).  

Therefore, the preponderance of the evidence is against his claim for a rating higher than 10 percent for this service-connected disability, so it must be denied.  38 C.F.R. §§ 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Much of the functional and other impairment shown has not been linked or attributed to the tibia and fibula fracture, rather to other causes, so it cannot be used as grounds for increasing the rating for this disability inasmuch as it has not been shown to be related to (i.e., a residual of) the injury in service.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In deciding this claim, the Board also has considered whether an extra-schedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, though, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected disability is inadequate.  See Thun at 115.  His right leg pain, fatigue, associated limp, and accompanying effects on his ability to stand and walk are reasonably contemplated by DC 5262.  

Furthermore, there is no objective evidence of record demonstrating that his service-connected disability markedly interferes with his employment, meaning above and beyond that contemplated by the schedular rating he has under the regular Rating Schedule.  38 C.F.R. §§ 4.1, 4.15.  Finally, the record does not indicate that the disability has required anything tantamount to frequent hospitalization.

The Board also has considered the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Here, though, the record on appeal contains no indication the Veteran is unemployable as a result of this service-connected right leg disability.  There resultantly is no suggestion of derivative entitlement to a total disability rating based on individual unemployability (TDIU).


ORDER

The claim of entitlement to a rating higher than 10 percent for the residuals of the right tibia and fibula fracture with scar and slight shortening of the leg is denied.


REMAND

Unfortunately, the Veteran's remaining claim of entitlement to service connection for residuals of head trauma must be again remanded for still further development.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In Stegall, the Court held that "where...the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however, with regards to this remaining claim.

The prior May 2013 remand directed the RO or Appeals Management Center (AMC) to schedule the Veteran for a TBI examination to diagnose any residuals of a TBI, including to determine whether he suffers from Bell's Palsy as he had submitted evidence of a May 2006 diagnosis of this condition.  The examiner was then to provide an etiological opinion on whether any TBI residuals were related or attributable to the Veteran's military service.  

Review of the electronic record shows that the subsequent examination request regarding TBI was marked as "completed."  But the file does not contain an examination report for a TBI examination.  The October 2013 VA examination for PTSD includes just some basic inquiries regarding a TBI.  In the medical diagnosis section, which is to include a TBI, the examiner wrote "deferred to physician."  Later he indicated that the records he had reviewed did not show a TBI diagnosis.  

In the Supplemental Statement of the Case (SSOC) subsequently issued in March 2014 that continued to deny the Veteran's claim of entitlement to service connection for residuals of head trauma, so including a TBI, the RO/AMC references a VA examination indicating the Veteran did not have a diagnosis of a TBI.  It is unclear, however, whether he actually underwent the requested VA TBI examination, and the report had not yet been associated with the claims file, or instead he did not have this examination and the RO/AMC instead merely relied on the PTSD examiner's opinion that he did not see a TBI diagnosis in the claims file.  Thus, this discrepancy must be clarified.


Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Determine whether the Veteran actually underwent the previously-requested TBI examination.  If he did, associate the examination report with the electronic claims file.  

Conversely, if the Veteran did not undergo this previously-requested medical evaluation, schedule him for a TBI examination.  The claims file must be made available to and reviewed by the examiner, including a complete copy of this remand and all prior Board remands.  All appropriate testing should be performed, including any necessary CT scans of the head.  

Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of any residuals of TBI, including insofar as whether the Veteran has Bell's palsy, memory or concentration problems, etc.  Note that the Veteran submitted a private medical report dated in May 2006 in which he was first diagnosed with Bell's palsy.  

The examiner should then provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that any current head injury residuals incepted during the Veteran's active military service, or within one year of his discharge, or are otherwise related or attributable to any disease, event, or injury in service, but particularly the incident in September 1960 when he was struck from behind by a car.  

In making this determination of causation, the examiner must review the records concerning another car accident the Veteran has been involved in since service, in 1983 or 1984, during which he reportedly lost consciousness, also the above-mentioned May 2006 private treatment report indicating a diagnosis of Bell's Palsy, the notation in June 2006 of a history of Bell's Palsy, as well as the results of the previous VA TBI examination in May 2010.  The examiner also should consider and discuss the Veteran's lay statements and testimony noting problems with his memory and concentration. 

The examiner must provide a comprehensive report of his findings, including complete rationales for all opinions expressed and conclusions reached, citing the objective medical findings leading to the opinions and conclusions.

2.  Ensure the generated report and accompanying opinions are responsive to the questions posed.  If not, take corrective action, including by obtaining all necessary additional information.  38 C.F.R. § 4.2.

3.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


